Citation Nr: 1040856	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for C5-6 foraminal 
stenosis.

2.  Entitlement to service connection for an upper back disorder 
(claimed as back pain between the shoulder blades).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a right 
ankle injury.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for arthritis in the hands.

7.  Entitlement to an initial rating in excess of 10 percent for 
residuals, prolapsed bladder, prior to June 10, 2009.

8.  Entitlement to a rating in excess of 60 percent for 
residuals, prolapsed bladder, from June 10, 2009.

9.  Entitlement to an initial compensable rating for carpal 
tunnel syndrome, right hand.

10.  Entitlement to an initial compensable rating for carpal 
tunnel syndrome, left hand.

11.  Entitlement to an initial compensable rating for residuals, 
status post myomectomy, prior to July 24, 2008.

12.  Entitlement to an initial rating in excess of 30 percent for 
residuals, status post myomectomy, from July 24, 2008, to 
December 8, 2008.

13.  Entitlement to a rating in excess of 50 percent for 
hysterectomy with residuals, status post myomectomy, from April 
1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and May 2009 rating decisions of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran subsequently initiated and 
perfected appeals of these rating determinations.

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for residuals 
of a prolapsed bladder, bilateral carpal tunnel syndrome, and 
residuals of a hysterectomy and status post myomectomy, the Board 
has characterized these claims in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).

In August 2010, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge, and a transcript of that 
hearing is of record.  

The issues of entitlement to service connection for C5-6 
foraminal stenosis, an upper back disorder, hypertension, and 
anemia are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew from appeal the claim for a 
rating in excess of 60 percent for residuals, prolapsed bladder, 
from June 10, 2009.

2.  In August 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew from appeal the claim for a 
rating in excess of 30 percent for hysterectomy with residuals, 
status post myomectomy, from July 24, 2008 until December 8, 
2008.

3.  In August 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew from appeal the claim for a 
rating in excess of 50 percent for hysterectomy with residuals, 
status post myomectomy, from April 1, 2009.

4.  The Veteran does not have any diagnosed residuals of a right 
ankle injury.

5.  The Veteran does not have a diagnosis of arthritis in her 
hands confirmed by X-ray.

6.  Prior to June 10, 2009, residuals of a prolapsed bladder were 
manifested by frequency of urination 10 times per day without 
nocturnal urination, and the need to wear pads.

7.  Since the August 2, 2004 effective date of service 
connection, carpal tunnel syndrome, right hand, has been 
manifested by normal sensation to pinprick and light touch with 
pain.

8.  Since the August 2, 2004 effective date of service 
connection, carpal tunnel syndrome, left hand, has been 
manifested by normal sensation to pinprick and light touch with 
pain.

9.  Prior to July 24, 2008, residuals post myomectomy were 
manifested by a scar which measured 53 centimeters (cm) by 1.25 
cm with no elevation, retraction, tenderness to palpation, 
underlying tissue loss, disfigurement, or decreased range of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the 
claim for a rating in excess of 60 percent for residuals, 
prolapsed bladder, from June 10, 2009, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal as to the 
claim for a rating in excess of 30 percent for hysterectomy with 
residuals, status post myomectomy, from July 24, 2008, until 
December 8, 2008, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2010).

3.  The criteria for withdrawal of a substantive appeal as to the 
claim for a rating in excess of 50 percent for hysterectomy with 
residuals, status post myomectomy, from April 1, 2009, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2010).

3.  Residuals of a right ankle disability were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).

4.  Arthritis in the hands was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

5.  Prior to June 10, 2009, the criteria for an evaluation of 20 
percent, but no higher, for residuals of a prolapsed bladder have 
been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.115a, 4.115b Diagnostic Code 7515 (2010).

6.  Since the August 2, 2004, effective date of service 
connection, the criteria for an evaluation of 10 percent, but no 
higher, for carpal tunnel of the right hand have been met.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.102, 4.124a Diagnostic 
Code 8515 (2010).

7.  Since the August 2, 2004, effective date of service 
connection, the criteria for an evaluation of 10 percent, but no 
higher, for carpal tunnel of the left hand have been met.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.102, 4.124a Diagnostic 
Code 8515 (2010).

8.  Prior to July 24, 2008, the criteria for a compensable 
evaluation for residuals post-myomectomy have not been met.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.102, 4.116 Diagnostic 
Code 7613, 4.118 Diagnostic Code 7805 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204 (2010).

Before the hearing before the undersigned Acting Veterans Law 
Judge in August 2010, the Veteran indicated that she wished to 
withdraw from appeal the claim for a rating in excess of 60 
percent for residuals, prolapsed bladder, from June 10, 2009, and 
the claim for a rating in excess of 30 percent for hysterectomy 
with residuals, status post myomectomy, from July 24, 2008.  
Thus, no allegations of errors of fact or law remain for 
appellate consideration with respect to these matters.  
Accordingly, the Board does not have jurisdiction to review these 
matters on appeal, and they must be dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The Veteran's claims for higher ratings are deemed to have arisen 
from an appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA as to these issues.

Regarding the remaining claims on appeal, the record reflects 
that the Veteran was mailed a letter in December 2004 advising 
her of what the evidence must show and of the respective duties 
of VA and the claimant in obtaining evidence.  In May 2007 the 
Veteran was mailed a letter providing her with appropriate notice 
with respect to the disability-rating and effective-date elements 
of her claims.  

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claims, the matters on appeal 
were thereafter readjudicated, curing any timing deficiencies.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to her claim.  The Veteran's service 
treatment records (STRs) are on file.  Additionally, VA Medical 
Center treatment records have been obtained.  Private medical 
records have also been associated with the claims folder.  The 
Veteran was afforded the appropriate VA examinations.  Neither 
she nor her representative has identified any outstanding 
evidence, to include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claims.

III.  Service Connection Claims

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), although there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need 
not be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

Service treatment records show that in October 1993, the Veteran 
experienced a right ankle sprain.  A service examiner provided a 
diagnosis of ligament strain, right foot.  Later in October 1993, 
the Veteran again complained of swelling and pain in her right 
ankle.  The treatment note reflects that the ankle was 
neurologically intact.  An X-ray completed in November 1993 
showed no fracture.  The Veteran underwent physical therapy for 
her right ankle in December 1993 and January 1994.

A January 1998 Report of Medical Examination reflects that the 
Veteran had normal upper and lower extremities.  Additionally, 
the report of the Veteran's April 2004 retirement examination 
also reflects normal upper and lower extremities.  The Veteran 
indicated on her April 2004 Report of Medical History that she 
did not have arthritis, rheumatism, or bursitis.  She further 
indicated that she did not have impaired use of her arms, legs, 
hands, or feet.  She also denied swollen or painful joints, 
though she did indicate that she previously had a broken bone.  
She also endorsed a history of "foot trouble." 

On VA examination in December 2004, the Veteran reported that she 
had injured her right ankle in 1993.  She reported that it healed 
normally without symptomatic residuals.  It was noted that she 
denied any recent trauma, functional impairment, or time lost 
from work due to her right ankle.  Objectively, she had full 
range of motion and neurologic findings were normal.

Regarding her hands, the Veteran explained to the VA examiner 
that 
medical personnel told her she had arthritic changes in her 
hands.  She denied any recent exacerbating symptomatology or 
trauma to her hands.  The examiner observed that the Veteran's 
hands and ankles were without erythema, edema, or heat changes.  
Although the examiner noted a mild calcification prominence 
consistent with arthritic changes in the Veteran's right hand, X-
rays of both hands and the right ankle were completely negative.  
The examiner concluded that the Veteran's symptoms were 
intermittent in nature.

Private and VA outpatient records from the time the Veteran left 
active duty through 2009 are negative for any treatment for 
bilateral hand arthritis or a right ankle disability.

During the Veteran's August 2010 Board hearing, she reiterated 
that she injured her right ankle in 1992.  She said that she had 
residual pain from that injury.  She said that she could not use 
her hands because of pain.

In this case, the Board finds that the present claims of service 
connection for residuals of a right ankle injury and bilateral 
hand arthritis must fail, as there is no competent and credible 
medical evidence of currently diagnosed right ankle residuals or 
arthritis in the hands confirmed by x-ray.

Although the Veteran has complained of right ankle and bilateral 
hand pain, pain alone, without medical diagnosis or evidence of 
underlying pathology, does not constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on other 
grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  
Here, there is no medical evidence that Veteran has current right 
ankle and bilateral hand disabilities (aside from carpal tunnel 
syndrome for which service connection is already in effect) 
underlying her complaints of chronic pain.  Significantly, 
although the December 2004 VA examiner noted a mild calcification 
prominence consistent with arthritic changes in the Veteran's 
right hand, X-rays of both hands and the right ankle were 
completely negative.

The Board finds it significant that the Veteran's retirement 
examination reflects that she had objectively normal upper and 
lower extremities.  Additionally, the VA and private treatment 
records following the Veteran's active duty do not contain 
diagnoses of a right ankle disorder or bilateral hand arthritis 
confirmed by X-ray.  Neither the Veteran nor her representative 
has presented or identified any such evidence.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence establishes that the Veteran does not have 
the claimed disabilities upon which to predicate a grant of 
service connection, there can be no valid claim for service 
connection on either a direct or presumptive basis.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the 
claim for service connection for a right ankle disability and 
bilateral hand arthritis must be denied regardless of whether 
they are claimed on a direct or presumptive basis, because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a grant 
of service connection-has not been met for any of these claimed 
disabilities.

The Veteran herself believes that she has a right ankle disorder 
and bilateral hand arthritis as a result of her active duty.  In 
this regard, the Board acknowledges Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, the question of causation is not 
reached, as no current chronic disability has been shown.  

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV.  Higher Rating Claims

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.  

A.  Residuals of Prolapsed Bladder, Prior to June 10, 2009

The Board notes that there is no Diagnostic Code specifically 
applicable to evaluating residuals of prolapsed bladder.  When an 
unlisted condition is encountered it will be permissible to rate 
under a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  A 
review of the record shows that the Veteran's bladder residuals 
have been evaluated analogous to Diagnostic Code 7515 for 
calculus in the bladder, with symptoms interfering with function.  
38 C.F.R. § 4.115b.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Where diagnostic codes 
refer the decision maker to these specific areas of dysfunction, 
only the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction below do not 
cover all symptoms resulting from genitourinary diseases, 
specific diagnostic codes may include a description of symptoms 
assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Under Diagnostic Code 7515, the Veteran's disability is rated as 
a voiding dysfunction.  38 C.F.R. § 4.115b.

Under the criteria used to evaluate for urinary frequency a 10 
percent evaluation is warranted when there is evidence of a 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night..  A 20 percent evaluation 
is warranted when there is evidence of a daytime voiding interval 
between one and two hours or; awakening to void three to four 
times per night.  A 40 percent evaluation is warranted when there 
is evidence of a daytime voiding interval less than one hour, or; 
awakening to void five or more times per night.  38 C.F.R. § 
4.115a.

When evaluating based on voiding dysfunction, a particular 
condition is evaluated based on urine leakage, frequency, or 
obstructed voiding.  When there is continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence: requiring the wearing of absorbent materials which 
must be changed less than 2 times per day, a 20 percent 
evaluation is warranted; requiring the wearing of absorbent 
materials that must be changed 2-4 times per day, a 40 percent 
evaluation is warranted; and a 60 percent evaluation may be 
assigned when the use of an appliance or the wearing of absorbent 
material that must be changed more than 4 times a day is 
required.

On VA examination in December 2004, the Veteran denied 
incontinence.  She reported needing to urinate 10 times per day 
without nocturnal urination.

A VA treatment note from August 2006 notes that the Veteran 
experienced incontinence several times a week.  She had to wear 
pads daily.

During her August 2010 Board hearing, the Veteran testified that 
prior to June 10, 2009, she had to use absorbent materials in 
connection with her bladder symptoms.

Based on the evidence of record, a rating of 20 percent, but no 
higher, is warranted for the Veteran's residuals of prolapsed 
bladder prior to June 10, 2009.  The evidence shows that the 
Veteran had to urinate 10 times per day without nocturnal 
urination.  This appears to equate to a daytime voiding interval 
between one and two hours, which warrants a 20 percent rating 
under the aforementioned criteria to evaluate for urinary 
frequency.  A rating in excess of 20 percent is not warranted, as 
the evidence does not show a daytime voiding interval less than 
one hour, or; awakening to void five or more times per night.

Similarly, a rating of 20 percent, but no higher, is warranted 
under the criteria for evaluating voiding dysfunction, as while 
the evidence shows that the Veteran had to use several pads per 
week, the evidence does not show that the Veteran was required to 
the wear absorbent materials that must be changed 2-4 times per 
day.  There are no other diagnostic criteria for consideration.  



B.  Carpal Tunnel Syndrome

Carpal tunnel syndrome is a complex of symptoms resulting from 
compression of the median nerve in the carpal tunnel, with pain 
and burning or tingling paresthesias in the fingers and hand, 
sometimes extending to the elbow.  Wilson v. Brown, 7 Vet. App. 
542, 544 (1995).

A 70 percent evaluation may be assigned for complete paralysis of 
the median nerve of the major extremity.  A 60 percent evaluation 
may be assigned for complete paralysis of the median nerve of the 
minor extremity.  Signs of  paralysis are:  the hand inclined to 
the ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of index 
finger and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; pain 
with trophic disturbances.  A 50 percent evaluation is assignable 
for incomplete paralysis of the median nerve of the major 
extremity that is severe, and 40 percent for severe incomplete 
paralysis of the minor extremity.  When moderate, a 30 percent 
evaluation may be assigned for the major extremity and 20 percent 
for the minor extremity; and when mild, a 10 percent evaluation 
may be assigned for either the major or minor extremity.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a, note associated with 
the diagnostic codes for diseases of the peripheral nerves.

At the outset, it is noted that service treatment records show 
the Veteran to be right-handed.

On VA examination in December 2004, the Veteran reported 
radiating pain, numbness, and tingling.  She said that wearing a 
nocturnal brace gave her some benefit.  She denied any functional 
impairment.  The Veteran had positive Tinel sign and Phalen test 
bilaterally, consistent with bilateral carpal tunnel syndrome.  
The examiner observed that muscle strength was 5/5 bilaterally, 
and reflexes were 2+ bilaterally.  The Veteran had normal 
sensation to pinprick and light touch.

A VA treatment note from August 2006 reflects that the Veteran 
used wrist braces.

On VA examination in June 2009, the Veteran reported tingling and 
numbness of the fingers at the first, second, long, and half of 
ring fingers.  She stated that her fingers were weak.  Her 
symptoms were reportedly constant, and she treated them with 
wrist splints.  She said she had a slight loss of grip strength 
bilaterally.  The Veteran could tie shoelaces, fasten buttons, 
and tear paper without difficulty.  Her right and left hand 
strength was slightly reduced.  Coordination was within normal 
limits.  Sensory and motor function were within normal limits.  
Tinel's sign was absent, and Phalen's test was positive 
bilaterally.  No peripheral nerve involvement was evident.

During her August 2010 Board hearing, the Veteran said that she 
had to wear a brace when she was typing.  She also related that 
she received shots.

Throughout the course of this claim, the record establishes no 
more than mild impairment in each hand due to carpal tunnel 
syndrome.  Despite the positive Tinel's finding at the 
December 2004 VA examination, the overall disability picture 
depicted then and throughout the appeal remains that most nearly 
approximating mild symptomatology.  Indeed, the December 2004 VA 
examination disclosing positive Tinel's sign expressly indicated 
that the Veteran had no functional impairment due to her carpal 
tunnel syndrome.  Similarly, despite the positive Tinel's sign in 
2004, the Veteran had normal sensation to pinprick and light 
touch.  Similarly, the August 2006 VA examiner indicated that the 
Veteran's bilateral hand strength was only slightly reduced, thus 
indicating mild symptomatology.  

The above evidence demonstrates mild symptomatology and thus 
supports a pair of 10 percent ratings for carpal tunnel syndrome 
of each hand.  To this extent, the appeal is granted.  However, 
an evaluation in excess of this amount is not justified here.  
Indeed, none of the clinical evidence of record contains findings 
of moderate or severe disability.  The Board does acknowledge the 
Veteran's statements as to her carpal tunnel symptoms and the 
degree of impairment they cause.  It is recognized that she is 
competent to report such observable symptoms.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, the objective findings here 
are deemed to be the most probative evidence as to the severity 
of her carpal tunnel syndrome.  Accordingly, a 10 percent rating, 
but no higher, is warranted for carpal tunnel syndrome in each 
hand.

C.  Residuals, Status Post Myomectomy, Prior to July 24, 2008

Under the General Rating Formula for Disease, Injury, or 
Adhesions of Female Reproductive Organs, symptoms that do not 
require continuous treatment are assigned a noncompensable 
rating, symptoms that require continuous treatment are assigned a 
10 percent rating, and symptoms that are not controlled by 
continuous treatment are assigned a 30 percent rating.  38 C.F.R. 
§ 4.116 Diagnostic Codes 7610-7615.

The Board notes that during the pendency of the appeal, the 
applicable rating criteria for skin disorders, found at 38 C.F.R. 
§ 4.118, were amended effective October 2008.  However, the 
October 2008 revisions are only applicable to applications for 
benefits received by the VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  As the appellant filed her 
claim in November 2004, only the pre-October 2008 version of the 
schedular criteria is applicable.  The Veteran here did not 
specifically request consideration under the new provisions.

Scars, other than of the head, face, or neck, are to be rated 
under diagnostic codes 7801 to 7805. Under Diagnostic Code 7801, 
which governs scars, other than the head, face, or neck, that are 
deep or cause limited motion, a 10 percent evaluation is 
assignable when the area or areas exceed six square inches (39 
square centimeters).  A 20 percent evaluation is assignable when 
the area or areas exceed 12 square inches (77 square 
centimeters).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25 of this part.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7802, which governs scars other than the 
head, face, or neck, that are superficial and do not cause 
limited motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or greater.  
Scars in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is assignable 
for scars that are superficial and unstable.  An unstable scar is 
one where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code  7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable 
for scars that are superficial and painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of the 
part would not warrant a compensable evaluation.  (See 38 C.F.R. 
§ 4.68 of this part on the amputation rule.)  38 C.F.R. § 4.118, 
DC 7804, Note (1), (2).

Under Diagnostic Code 7805, other types of scars will be rated 
based on limitation of function of affected part. 

On VA examination in December 2004, the Veteran remarked that she 
had a three-month history of decreased vaginal bleeding for which 
she was in premenopausal stage.  She denied any current 
metromenorrhagia or chronic pelvic pain.  She denied receiving 
recurrent therapeutic intervention.  The examiner noted an 
appreciable scar of the lower abdominal region which measured 53 
cm by 1.25 cm with no elevation, retraction, tenderness to 
palpation, underlying tissue loss, disfigurement, or decreased 
range of motion due to the specificity of the scar.  There was 
mild hyperpigmentation involving greater than six square inches 
in totality.  The abdomen was soft and nontender with positive 
bowel sounds.  There was no guarding, rigidity, rebound, 
peritoneal signs, or hepatosplenomegaly.  The Veteran declined a 
genital examination and said that she had a recent normal study.  
The examiner gave a diagnosis of status post-leiomyomata with 
surgical intervention to include myomectomy and abdominoplasty 
with residual scarring without evidence of uterine carcinoma.

On VA examination in August 2007, the Veteran reported being 
diagnosed with uterine fibroids status post myomectomy with 
recurrence.  She reported being in menopause.  She had pelvic 
pain but no heavy bleeding.  It was noted that the Veteran was 
not receiving any treatment for her condition, and continuous 
treatment was not needed to control the condition.  The examiner 
observed a level scar that measured about 59 cm by 1 cm.  There 
was no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  The 
examiner also observed solid uterine mass consistent with 
fibroids.  

During her August 2010 Board hearing, the Veteran stated that she 
was in pain from the time she originally filed her claim.  She 
said that she took medications for this disorder.

In this case, considering the abdominal scar, a compensable 
evaluation under DC 7801 or 7802 is not warranted as the 
Veteran's abdominal scar was not deep and did not exceed 77 sq. 
centimeters.  An increased evaluation is also not warranted under 
Diagnostic Code 7803 or 7804 as the scar was not unstable or 
painful on examination, as reflected in the VA examination 
reports.  Finally, with respect to Diagnostic Code 7805, the 
Board notes that the VA examiner in December 2004 observed that 
the Veteran's abdominal scar did not result in any limitation of 
motion.  Thus, a compensable evaluation is not warranted under 
the scar regulations throughout the period of appeal.

Turning to the General Rating Formula for Disease, Injury, or 
Adhesions of Female Reproductive Organs, the Board notes that 
although the Veteran has complained of uterine pain, she told the 
December 2004 VA examiner that she had no recurrent therapeutic 
intervention.  Similarly, the August 2007 VA examiner noted the 
Veteran's pelvic pain but indicated that she was not receiving 
any treatment, and continuous treatment was not needed.  As noted 
above, under the General Formula, symptoms that do not require 
continuous treatment are assigned a noncompensable rating.  Thus, 
prior to July 24, 2008, a compensable evaluation is not warranted 
for residuals, status post myomectomy.  As noted previously, the 
Veteran has withdrawn her claim as to the rating period from July 
24, 2008, onward and thus no further discussion is required.

D.  Extraschedular Considerations

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  

Here, as discussed above, the rating criteria for the 
disabilities at issue reasonably describe the Veteran's 
disability levels and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluations are adequate, and no referral for 
an extraschedular evaluation is required.  Id.


ORDER

The appeal as to a rating in excess of 60 percent for residuals, 
prolapsed bladder, from June 10, 2009, is dismissed.

The appeal as to a rating in excess of 30 percent for 
hysterectomy with residuals, status post myomectomy, from July 
24, 2008, to December 8, 2008, is dismissed.

The appeal as to a rating in excess of 50 percent for 
hysterectomy with residuals, status post myomectomy, from April 
1, 2009, is dismissed.

Service connection for residuals of a right ankle injury is 
denied.

Service connection for arthritis in the hands is denied.

A rating of 20 percent for residuals, prolapsed bladder, prior to 
June 10, 2009, is granted, subject to the legal authority 
governing the payment of compensation benefits.

A rating of 10 percent for carpal tunnel syndrome, right hand, is 
granted, subject to the legal authority governing the payment of 
compensation benefits.

A rating of 10 percent for carpal tunnel syndrome, left hand, is 
granted, subject to the legal authority governing the payment of 
compensation benefits.

A compensable rating for residuals, status post myomectomy, prior 
to July 24, 2008, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  An examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, anemia, hypertension, and a cervical/back disorder 
were not noted on the Veteran's July 1976 service entrance 
examination.  However, a service examiner stated in August 1996 
that the Veteran had a history of anemia since age 15.  Service 
treatment records from January 1997 and August 2003 reflect that 
she took iron pills for anemia.  Additionally, a March 1986 
service treatment record reflects that the Veteran was thrown 
against a wall and injured her back.  Also, records from the 
Veteran's last year of active duty contain the following blood 
pressure readings:  in August 2003, 132/80; in September 2003, 
126/94, 126/78, 150/102; in February 2004, 138/98; in April 2004, 
150/90, 122/88; and, in May 2004, 132/86.

In December 2004, a VA examiner opined that the Veteran had 
adolescent-onset anemia but made no remarks regarding in-service 
aggravation.  Private Magnetic Resonance Imaging from June 2009 
revealed a C5-6 foraminal stenosis.  A VA treatment record from 
October 2006 reflects a diagnosis of hypertension.

The post-service treatment records provide current diagnoses of 
anemia, an upper-back condition, and hypertension.  However, the 
record includes no opinion addressing the medical relationship, 
if any, between these current diagnoses, and service, based on a 
review of the evidence of record.  Under these circumstances, the 
Board finds that a medical opinion-based on full consideration 
of the Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claims for service connection.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify all treatment providers with respect 
to his cervical spine, back, hypertension and 
anemia claims since June 2009.  Upon 
obtaining any necessary authorization, 
attempt to obtain the identified evidence.  
Any negative search result should be noted in 
the claims folder and communicated to the 
Veteran.  

2.  Upon completion of the above, arrange for 
the Veteran to undergo VA examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify whether 
the Veteran has current anemia, hypertension, 
cervical and back disability.  Then, with 
respect to each such diagnosed disability, 
the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to service.  
With respect to the Veteran's claimed anemia, 
the examiner should provide an opinion as to 
whether anemia clearly and unmistakably 
preexisted the Veteran's active service and 
if so whether it was aggravated (permanently 
worsened beyond the natural progression of 
the disease) by the Veteran's active duty 
service.  In rendering the requested opinion, 
the physician should specifically consider 
the in- and post-service treatment records, 
as well as the Veteran's contentions.

2.  Thereafter, the issues on appeal should 
be readjudicated.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the Veteran 
and her representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


